DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/CL2016/050079 filed 29 December 2016. Acknowledgement is made of the Applicant's claim of foreign priority to application CL37812015 filed 30 December 2015. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a PMMA matrix with embedded copper nanoparticles as the sole active wherein the copper is Cu(0) and the nanoparticle dimensions are from 40-100 nm. Previously applied Melendez Castro (WO2016/101082) teaches dental prosthese comprising copper nanowires and PMMA, however the copper particles do not have all dimensions between 40-100 nm and there is no teaching to support modifying the shape thereof. Ma et al. (Journal of Applied Polymer Science, Vol. 122, 2837–2842 (2011)) teaches copper-doped PMMA composites wherein the copper is reduced to Cu(0) and encapsulated in the PMMA (abstract). However, the copper nanoparticles have a size of about 3 nm and there is no teaching to suggest increasing the size to from 40-100 nm (pg 2839, ¶4). Further search of the prior art did not provide any motivation or guidance to modify the closest prior art references to arrive at a composition comprising PMMA and ground state copper nanoparticles sized from 40-100 nm. As such, the instant claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613